DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 21, 23-25, 28-32, 34-36, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Procter et al. (US Pub. No. 2019/0080233), hereinafter referred to as Procter.
Referring to claims 1 and 31, Procter discloses a processing system (fig. 3), comprising: a first chip (nodes (e.g., central processing units, [0016] ; a chip implementing at least one node, [0090]) including one or more first processors (NODE 72, Layers 1-3, fig. 3; Layer one 64 processes, [0031]; scheduler 88 may be a part of the nodes 72, 86; [0029]); and a second chip nodes (e.g., central processing units, [0016] ; a chip implementing at least one node, [0090]) including one or more second processors (NODE 86, Layers 1-3, fig. 3), wherein, for a parameter (parameters (e.g., bias or weight), [0020]) of a neural network to be updated (trainable parameter within a neural network...gradients of the weights...gradients of the biases...updated, [0017]), the one or more second processors execute a backward operation of the neural network (neural network 60 including two nodes 72, 86 and a scheduler 88, [0029]; During backward propagation (i.e., in a direction from right to left along the arrows) the gradient of the layer parameters with respect to the loss function may be determined, starting with the rightmost layer, which is layer three 68, and passing toward layer one 64 through layer two 66; [0033]) and calculate a gradient of the parameter, the calculated gradient is transferred to the one or more first processors (During backward propagation (i.e., in a direction from right to left along the arrows) the gradient of the layer parameters with respect to the loss function may be determined, starting with the rightmost layer, which is layer three 68, and passing toward layer one 64 through layer two 66; [0033]), and the one or more first processors update the parameter based on the calculated gradient (gradients of the weights may need to be updated based upon an average of the gradients and/or exchanged between the different nodes, and the gradients of the biases may need to be updated based upon an average of the gradients biases and used to calculate the new bias...averaging the gradients of parameters of that particular neuron across the layer 36, averaging those gradients, and adjusting the parameters based upon the average gradient.; [0017]), and wherein a design of the one or more first processors is different from a design of the one or more second processors (processing element...on chip, [0080]; processing element(s) may include...processor(s) that are heterogeneous or asymmetric to processor a first processor 1070, [0085]; a chip implementing at least one node, [0090]).

As to claims 21 and 32, Procter discloses the one or more second processors further execute a forward operation of the neural network (forward propagation, [0031]).

As to claims 23 and 34, Procter discloses the parameter includes different types of parameters (bias or weight, [0020]), and the one or more first processors transfer a part of the updated parameters (different nodes may synchronize the neurons in a same layer with each other by exchanging and/or averaging parameters; [0016-0017], [0037]) to the second chip (nodes (e.g., central processing units, [0016]; a chip implementing at least one node, [0090]).

As to claims 24 and 35, Procter discloses the parameter includes weight parameters and the part of the updated parameter transferred to the second chip includes the updated weight parameters (Parameters may further include any trainable parameter within a neural network including the node. That is, the gradients of the weights may need to be updated based upon an average of the gradients and/or exchanged between the different nodes; [0017]).

As to claims 25 and 36, Procter discloses the first chip and the second chip are separate (nodes (e.g., central processing units, [0016]; a chip implementing at least one node, [0090]).

during backward propagation the nodes may determine gradients of the parameters values, and then the nodes may be synchronized with each other so that the parameters synchronize through averaged gradients of the parameter values; [0050]).

As to claims 29 and 40, Procter discloses the backward operation and the updating of the parameter are performed in parallel (parameters in the network are adjusted according to the computed gradient. The biases are also adjusted during backward propagation; [0021]).

As to claims 30 and 41, Procter discloses the gradient is not transferred to an external memory (NOTE: the “an external memory” limitation exist only in the negative, and therefore limitation is given no weight because the embodiment equates to an architecture without “an external memory”; Procter teaches the claim in that Procter teaches the transfer of gradients with no mention of external memory transfers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Procter in view of Ozcan et al. (US Pub. No. 2021/0043331), hereinafter referred to as Ozcan.
As to claims 22 and 33, while Procter discloses the one or more first processors update the parameter of the neural network, Procter does not appear to explicitly disclose an adaptive moment estimation method.
However, Ozcan discloses an adaptive moment estimation method ([0078]).
Procter and Ozcan are analogous art because they are from the same field of endeavor, neural network training.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Procter and Ozcan before him or her, to modify the parameter training of Procter to implement the ADAM of Ozcan because and ADAM method is a known optimization method which has good effects and fast convergence rates.
The suggestion/motivation for doing so would have been the simple substitution of one known element for another to obtain predictable results (see MPEP 2143.I.B).
Therefore, it would have been obvious to combine Procter and Ozcan to obtain the invention as specified in the instant claim.

Claims 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Procter in view of Guo et al. (US Pub. No. 2020/0293866), hereinafter referred to as Guo.
As to claims 26 and 37, while Procter discloses wherein the one or more second processors communicate with an external memory (shared memory, [0061]), Procter does not 
However, Guo teaches a neural network architecture in which neural network processor unit communications with the external memory is processed through the neural network scheduler (fig. 1; execution of the neural network model progresses to a next layer, weights for the next layer can be retrieved from an external storage (e.g., a DRAM) on the host 102 or another external storage; [0037]).
Procter and Guo are analogous art because they are from the same field of endeavor, neural network training.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Procter and Guo before him or her, to modify the neural network training of Procter to include the external storage architecture of Guo because external storage would provide extended storage and a reduced IC resource footprint.
The suggestion/motivation for doing so would have been the known advantages of extend storage and reduced IC resource and manufacturing requirements.
Therefore, it would have been obvious to combine Procter and Guo to obtain the invention as specified in the instant claim.

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Procter in view of Morozov et al. (US Pub. No. 2018/0181829), hereinafter referred to as Morozov.

However, Morozov discloses the one or more second processors are single instruction multiple data type processors (fig. 16; [0056], [0143], [0145]).
Procter and Morozov are analogous art because they are from the same field of endeavor, neural network training.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Procter and Morozov before him or her, to modify the neural network of Procter to include the SIMD processors of Morozov because the processor architecture would facilitate parallel processing.
The suggestion/motivation for doing so would have been to facilitate parallel processing (Morozov: [0145]).
Therefore, it would have been obvious to combine Procter and Morozov to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant’s arguments filed 2/25/2022 have been considered but are not persuasive.
Regarding independent claims 1 and 31, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Procter, the Applicant asserts:
“...Procter et al. discloses that both the nodes’ 72, 86 perform backward propagation, and the nodes 72, 76 synchronize with each other. Nowhere in the specification and drawings, does Procter et al. teach or suggest that the one or more second processors execute a backward operation of the neural network and calculate a gradient of the parameter, that the calculated gradient is transferred to the one or more first processors, and that the one or more first processors update the parameter based on the calculated gradient, wherein a design of the one or more first processors is different from a design of the one or more second processors.
Accordingly, the noted feature of claim 1, namely ‘wherein, for a parameter of a neural network to be updated, the one or more second processors execute a backward operation of the neural network and calculate a gradient of the parameter, the calculated gradient is transferred to the one or more first processors, and the one or more first processors update the parameter based on the calculated gradient, and wherein a design of the one or more first processors is different from a design of the one or more second processors’, is a distinction over Procter et al.”

The Examiner respectfully disagrees. As demonstrated in the rejection above, the nodes are embodied as a chip and comprise one or more processors, and the nodes are elements of the neural network. The nodes perform backward propagation (see, [0035-0038]), therefore Procter teaches “the one or more second processors execute a backward operation.” Furthermore, during backward propagation, the nodes determine gradients of the parameter values (see, [0050]), which teaches the limitation to “calculate a gradient of the parameter.” Additionally, the nodes synchronize with each other so that the parameters synchronize through averaged gradients of the parameter values (see, [0050]), and the gradients are exchange between nodes ([0017]), which teaches the limitation “the calculated gradient is transferred to the one or more first processors, and that the one or more first processors update the parameter based on the calculated gradient.” Finally, as noted in the revised rejection above, Procter anticipates there being heterogeneity among the processing elements and/or processors, which teaches the limitation “a design of the one or more first processors is different from a design of the one or more second processors.”
The remaining arguments, rely on the persuasiveness of the remarks regarding the independent claims, and therefore are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly, US Pub. No. 2019/0332944 of Bai et al. discusses neural network architecture which employs processor of different designs, see [0118] which discusses the architecture of nodes including different GPU and CPU models. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184